Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance: A method for preparing a polymer scaffold, comprising the steps of a. providing a piece of a fabric, of filaments of a first polymer, wherein said first polymer is biodegradable or biocompatible, and wherein said piece is characterized by an axis of longitudinal extension; b. applying a coating of a second polymer to said arrangement of filaments in a coating step, wherein said second polymer is characterized by a glass transition temperature being lower than the melting point of said first polymer; c. stretching said piece along its axis of longitudinal extension, thereby obtaining an aligned microfibrillar scaffold, wherein the first and second polymer are each characterized by a glass transition temperature Tg and a melting temperature Tm, and step c. is performed at a temperature that is  higher than the Tg of both the first and second polymer, and  lower than the Tm of both the first and second polymer  and thus is novel over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        November 2, 2021